t c memo united_states tax_court michael r and helen g joseph petitioners v commissioner of internal revenue respondent docket no filed date joe alfred izen jr for petitioners david lau for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ federal income taxes as follows year deficiency dollar_figure big_number the issue for decision is whether petitioners are entitled to claimed capital_loss_carryover deductions relating to a purported sale of residential property located in honolulu hawaii unless otherwise specified references to petitioner in the singular are to petitioner michael r joseph and all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in honolulu hawaii from to petitioner practiced as a chiropractor in california but once a month commuted to hawaii as a consultant for insurance_companies in petitioners sold their california residence and petitioner moved his family and his chiropractic practice to hawaii on date with proceeds from the sale of their california residence petitioners purchased a residential lot located pincite kahiau loop honolulu hawaii the property for a purchase_price of dollar_figure at the time of purchase petitioners intended to construct on the property their personal_residence the property has unobstructed views of diamond head and the pacific ocean with views of the sunrise sunset city of honolulu and the mountains shortly after purchasing the property petitioners hired an engineer to complete a soil report petitioners then hired a prestigious architect in hawaii to draw up the plans for petitioners’ residence on the property thereafter petitioners solicited from contractors bids to prepare the foundation for the residence on the property in august of petitioners hired a contractor to construct petitioners’ residence on the property by october of however petitioners’ relationship with the contractor had deteriorated to the point where petitioners terminated the contract with the contractor the contractor then threatened to sue petitioners and to steal the property from them petitioners were advised by a business consultant to transfer the property to a_trust that the consultant had established the trust in order to make it more difficult for petitioners’ former contractor to carry through with his threat to steal the property from petitioners on date petitioners transferred1 the property to the trust for a stated sale price of dollar_figure petitioners received the dollar_figure the ultimate source of which however is not established in the record petitioners deposited the dollar_figure into their personal bank account prior to transferring the property to the trust petitioners did not attempt to list the property for sale with a realtor or otherwise attempt to market or to sell the property with the transfer of the property to the trust petitioners retained an option to repurchase the property for an unstated amount which option they recorded petitioners purportedly paid the trust dollar_figure for the option petitioners also transferred to the trust two building permits that had been issued to petitioners on date and date by the city and county of honolulu authorizing construction of petitioners’ residence on the property architectural plans and drawings for the residence soil reports and other reports also were transferred to the trust between march of and april of approximately dollar_figure was spent on the construction of a residence on the the use in our findings_of_fact of the words transfer and repurchase and other forms thereof is not intended to constitute findings as to the true nature of the transactions between petitioners and the trust property the ultimate source of the dollar_figure spent on the residence however is not established in the record the residence was completed sometime in shortly after completion petitioners moved into the residence on date when the contractor was no longer viewed as a threat for a stated price of dollar_figure petitioners exercised the option to repurchase the property and the completed residence petitioners however paid no money to the trust at the closing of this repurchase nor in later years through the time of trial prior to transferring the property back to petitioners the trust did not attempt to list the property for sale with a realtor or otherwise attempt to market or to sell the property from to the time of trial petitioners have lived in the residence on the property from to petitioners employed a certified_public_accountant to prepare petitioners’ federal_income_tax returns and to give petitioners tax_advice on schedule d capital_gains_and_losses attached to their joint federal_income_tax return petitioners reported a capital_loss of dollar_figure relating to the purported sale of the property by petitioners to the trust dollar_figure of which was applied to offset petitioners’ ordinary_income and dollar_figure of which was applied to offset petitioners’ capital_gain for and dollar_figure of which was applied as a carryover loss deduction to offset petitioners’ ordinary_income and or capital_gain for and or for on their and joint federal_income_tax returns petitioners claimed a capital_loss_carryover of dollar_figure relating to the purported sale of the property by petitioners to the trust dollar_figure of which was applied to offset petitioners’ ordinary_income for each of and and dollar_figure of which was applied to offset petitioners’ capital_gain for on audit of petitioners for and respondent determined that the transfer of the property by petitioners to the trust constituted a sham_transaction and that no actual loss was realized by petitioners alternatively respondent determined that even if petitioners transferred the property to the trust the property constituted a personal asset of petitioners with respect to which no capital_loss_carryover deductions for and were allowable the record herein does not indicate whether respondent disallowed the capital_loss deductions claimed by petitioners for and and whether respondent determined a deficiency against petitioners for those years relating to the purported sale of the property by petitioners to the trust opinion we address only respondent’s alternative ground for disallowing petitioners’ claimed capital_loss_carryover deductions for and under sec_165 an individual taxpayer is allowed a loss deduction where a loss is incurred in a transaction entered into for profit the purchase of a personal_residence generally is not considered a transaction entered into for profit the regulations under sec_165 provide a loss sustained on the sale of residential property purchased or constructed by the taxpayer for use as his personal_residence and so used by him up to the time of the sale is not deductible under sec_165 sec_1_165-9 income_tax regs the regulations also provide that in order to be allowed a loss on the sale of property which at an earlier time was used as a personal_residence a taxpayer must show that the taxpayer’s purpose for owning the residence changed and that the new purpose was for the production_of_income if property purchased or constructed by the taxpayer for use as his personal_residence is prior to its sale rented or otherwise appropriated to income-producing purposes and is used for such purposes up to the time of its sale a loss sustained on the sale of the property shall be allowed as a deduction under sec_165 sec_1_165-9 income_tax regs petitioners do not assert that the burden_of_proof in this case should shift to respondent under sec_7491 although inconsistent with previous statements including their testimony at trial petitioners now argue that in they purchased the property with the intent to build a residence thereon not for them to live in but for them to resell for a profit respondent argues that the property at all relevant times constituted a personal asset of petitioners and was not held for resale and therefore that the purported sale of the property to the trust does not give rise to an allowable capital_loss and that the claimed capital_loss_carryover deductions for and were properly disallowed in 152_f2d_392 9th cir a capital_loss deduction was disallowed relating to the sale of property on which the taxpayers intended to build their personal_residence the taxpayers in jones never lived on the property instead they built their residence elsewhere and after making extensive improvements to the property they sold it at a loss see also 339_f2d_759 9th cir petitioners attempt to distinguish jones petitioners argue that jones does not apply to losses claimed under sec_165 because jones was decided prior to enactment of sec_165 and the regulations thereunder jones however involved sec_23 of the internal_revenue_code_of_1939 the predecessor to sec_165 which limited the deductibility of losses of individuals to the same circumstances outlined in current sec_165 see sec_23 i r c c the regulations promulgated under sec_23 of the internal_revenue_code_of_1939 are virtually identical to the current regulations they provided a loss on the sale of residential property purchased or constructed by the taxpayer for use as his personal_residence and so used by him up to the time of the sale is not deductible sec_29 e -1 regs petitioners argue that because they did not live in the residence on the property before the purported sale to the trust the claimed loss should be allowed the taxpayers in jones v commissioner supra never lived on the property and the court_of_appeals for the ninth circuit ruled that no loss was allowable petitioners also argue that jones is distinguishable because the taxpayers in jones did not purchase the property with the intent to sell it at a profit as stated petitioners herein stipulated that they intended to construct on the property their personal_residence and petitioner testified that petitioners were attracted to the property because they were looking for a house in hawaii to live in clearly petitioners purchased the property with the intent to build thereon their personal_residence in effect petitioners are arguing that between the time they purchased the property and the time they purportedly transferred the property to the trust their intent for holding the property changed the evidence does not establish any such change in petitioners’ intent the property was never rented nor otherwise changed by petitioners to income-producing property see eg newbre v commissioner tcmemo_1971_165 the stated purpose for the purported sale of the property by petitioners to the trust was to prevent petitioners’ former contractor from obtaining the property on which petitioners still intended to build their personal_residence petitioners’ intent to build their personal_residence on the property did not change at any time between petitioners’ purchase of the property and petitioners’ purported sale to the trust or thereafter petitioners are not entitled to the capital_loss_carryover deductions claimed for and to reflect the foregoing decision will be entered for respondent
